DETAILED ACTION
This communication is responsive to the Request for Continued Examination and amended claim set filed November 7, 2022.  Claims 1 and 15-34 are currently pending.
The rejections of claims 1, 15-17, and 19-33 set forth in the Office Action dated July 6, 2022 are MAINTAINED.
New claim 34 is REJECTED for the reasons set forth below.
Claim 18 is OBJECTED TO but otherwise contains allowable subject matter.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31 and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 31, the definition of cyanoacrylic acid ester monomers is unclear.  In particular, it is unclear whether the monomers are defined by the formula, or by the more narrow “methyl cyanoacrylate, ethyl cyanoacrylate”, etc.  As written, the formula defines the monomers, but then is narrowed by the specific monomers recited in claim 31.  This may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  (See MPEP § 2173.05(c).)   Claim 31 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
In addition, Applicant’s use of improper Markush language (“is selected from … or …”) raises the question of whether Applicant intends a closed Markush group defining the cyanoacrylic acid ester monomers or a broader undefined group.  If the former, the examiner suggests using appropriate Markush language (“… selected from the group consisting of … and …”).
Further, given Applicant’s description of these monomers in the Specification (i.e., para. [0035] as published), it appears that R is an alkyl or alkoxy group, and that the specific cyanoacrylic acid ester monomers in claim 31 name compounds that are represented by the chemical formula, not by R.  The examiner invites Applicant to clarify.

Regarding claim 34, Applicant’s use of improper Markush language (“is selected from … or …”) raises the question of whether Applicant intends a closed Markush group defining the cyanoacrylic acid ester monomers or a broader undefined group.  If the former, the examiner suggests using appropriate Markush language (“… selected from the group consisting of … and …”).
In addition, given Applicant’s description of these monomers in the Specification (i.e., para. [0035] as published), it appears that R is an alkyl or alkoxy group, and that the specific cyanoacrylic acid ester monomers in claim 31 name compounds that are represented by the chemical formula, not by R.  The examiner invites Applicant to clarify.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 15-17, 19-25, 27-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) in view of Krall et al. (US 2002/0098150).
Regarding claims 1, 15-17, 19-25, and 27-31, rejections are adequately set forth in the July 6, 2022 Office Action at paragraphs 16-19, which are incorporated by reference herein.

Regarding claim 34, as noted in paragraph 16, Yamaga teaches the presence of an ethyl cyanoacrylate in the adhesive composition.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) in view of Krall et al. (US 2002/0098150) as applied to claim 1 above, and further in view of Attarwala et al. (WO 2020/167713).
The rejection of claim 26 is adequately set forth in the July 6, 2022 Office Action at paragraph 21, which is incorporated by reference herein.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) in view of Krall et al. (US 2002/0098150) as applied to claim 1 above, and further in view of Misiak et al. (US 6,547,917).
The rejection of claim 32 is adequately set forth in the July 6, 2022 Office Action at paragraph 23, which is incorporated by reference herein.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) in view of Krall et al. (US 2002/0098150) as applied to claim 1 above, and further in view of O’Sullivan et al. (US 3,832,334).
The rejection of claim 33 is adequately set forth in the July 6, 2022 Office Action at paragraph 25, which is incorporated by reference herein.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant continues its argument that because the relied-upon prior art references do not disclose that the composition is suitable for polymerization at temperatures ranging from 120-150°C, the present claims are patentable.  The examiner disagrees.  
The examiner infers that Applicant is arguing the rejection claim 19 only, as that is the only claim that mentions suitability of polymerization temperatures of 120-150°C.  No other claim includes this requirement.
However, even if the limitation of claim 19 was added to the remaining claims, Applicant’s argument is still unpersuasive.  As discussed in the July 6 Office Action at paragraph 26, when the composition recited in the relied-upon prior art is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.  (See MPEP 2112.01(I).)  In this instance, Yamaga in view of Krall teaches the claimed composition, including the claimed inhibitor and initiator.  The composition of the prior art is substantially identical to that of the present claims, and should therefore possess the same properties and behave substantially identically.  That is, the composition of Yamaga in view of Krall should also be “suitable for polymerizing said allyl, acrylic or methacrylic functional groups at temperatures ranging from 120 to 150°C,” even though this property is not disclosed.  Applicant has provided no evidence that either the composition of the prior art is not substantially identical or that the “suitability for polymerizing said allyl, acrylic or methacrylic functional groups at temperatures ranging from 120 to 150°C” is not inherent.  
In addition, the silence of the prior art as to this particular feature does not confer patentability.  A known composition does not become patentable upon the discovery of a new property.  (MPEP 2112(I).)  Yamaga in view of Krall teaches the presence of a hydroquinone inhibitor in the claimed amount in a cyanoacrylate adhesive.  That these references failed to recognize the high temperature-stabilizing nature of the composition does not mean that the claims of the present application should be allowed.  Applicant must show that the prior art composition, as modified by Krall, does not necessarily or inherently posses the recited characteristics of the claimed composition.  (See MPEP 2112(V).)  Applicant has not done so.
Finally, to the extent Applicant argues that one of ordinary skill would not have looked to the teachings of Krall to modify Yamaga, the examiner disagrees.  Both references relate to cyanoacrylate adhesives, and indeed, Yamaga teaches a hydroquinone inhibitor, just as Krall does.  

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 18 contains allowable subject matter for the reasons set forth in the July 6 Office Action at paragraph 28, which is incorporated by reference herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763